      Case 6:19-cv-01064-JWB-KGG Document 30 Filed 07/05/19 Page 1 of 21




                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

BRUCE LEICHTY,                                 )
                                               )
                       Plaintiff,              )
                                               )
vs.                                            )       Case No. 19-CV-01064-JWB-KGG
                                               )
BETHEL COLLEGE, et al.,                        )
                                               )
                       Defendants.             )
                                               )

             DEFENDANTS BETHEL COLLEGE’S AND JOHN THIESEN’S
              MEMORANDUM IN SUPPORT OF MOTION TO DISMISS

       COMES NOW Bethel College and John Thiesen (collectively “Bethel”), by and through

their attorneys of record, Scott E. Sanders and Corey M. Adams of McDonald Tinker PA, and

pursuant to Federal Rule of Civil Procedure 12(b)(6) moves the Court for an Order dismissing

Plaintiff’s claims against them with prejudice. In support of said motion, Bethel states:

                       BREIF STATEMENT OF MATERIAL FACTS

       Pertinent to Plaintiff’s claims against Bethel, Plaintiff alleges that he was improperly

excluded from a portion of a conference which was organized, in part, by Bethel College.

Plaintiff additionally claims that he was improperly arrested by police and that Mr. Theisen made

defamatory remarks about his “revisionist” views regarding the holocaust. A non-exhaustive

summary of the factual allegations made by Plaintiff are as follows:

       1.      Plaintiff is a California attorney. (Doc. 1, at ¶¶ 1-2).

       2.      Plaintiff registered and paid $100 to attend a conference titled “Mennonites and

the Holocaust.” (Doc. 1, at ¶¶ 14 and 21).

       3.      The conference was organized in part by Bethel College. (Doc. 1, at ¶ 14).
       Case 6:19-cv-01064-JWB-KGG Document 30 Filed 07/05/19 Page 2 of 21




        4.      Plaintiff claims that his payment of the admission fee gave him the right to

“participate in the Conference and be present on the campus for the duration of the

Conference….” (Doc. 1, at ¶ 23).

        5.      Plaintiff claims to have incurred expenses as a result of attending the conference,

including travel costs and lost profit to his law practice (since he was unable to bill time in his

law practice during his travel to the conference). (Doc. 1, at ¶¶ 25-26).

        6.      Plaintiff has self-proclaimed “nuance[d]” historical views regarding the holocaust.

(Doc. 1, at ¶ 47).

        7.      Plaintiff planned on handing out material at the conference, and did attempt to

hand out such material, regarding his “nuance[d]” views of the holocaust. (Doc. 1, at ¶¶ 27 and

37).

        8.      According to his Complaint, Plaintiff was asked to discontinue distributing

materials and was threatened by Bethel College with arrest. (Doc. 1, at ¶ 40).

        9.      As a result of Bethel College’s dissatisfaction with Plaintiff’s handing out said

materials, Plaintiff claims that Mr. Theisen, during opening remarks at the conference, called him

a “holocaust denier”, even though Plaintiff’s name was not specifically mentioned. (Doc. 1, at ¶

43). In support of this statement, Plaintiff claims:

                On information and belief, there was no one other than Plaintiff who
                registered for the Conference who had identified himself with revisionist
                views on the Holocaust, as Plaintiff had in the context of his flyer. (Doc. 1, at
                ¶ 45).

        10.     With respect to his views regarding the holocaust, Plaintiff prefers to be called a

“revisionist.” (Doc. 1, at ¶ 45).




                                                   2
      Case 6:19-cv-01064-JWB-KGG Document 30 Filed 07/05/19 Page 3 of 21




        11.     During one of the lectures, Plaintiff made comments to the moderator and

panelists regarding his “revisionist” views of the holocaust. (Doc. 1, at ¶ 54).

        12.     He was asked to stop, a command that Plaintiff did not immediately comply with.

(Doc. 1, at ¶ 54).

        13.     Following this encounter, Plaintiff was told by Mark Jantzen, who Plaintiff

believed was acting on behalf of Bethel College, that he was no longer welcome at the

conference. (Doc. 1, at ¶ 66).

        14.     In fact, Plaintiff obviously knew that he was asked not to return to the conference;

by Plaintiff’s own admission, he was afraid that Bethel College would “eject or detain him” if he

returned to the conference. (Doc. 1, ¶ 73).

        15.     According to his Complaint, Plaintiff visited the North Newton police department,

and a police officer told Plaintiff that Bethel College officials had the right to order Plaintiff to

leave campus grounds but that, in such an event, police would give Plaintiff an opportunity to

voluntarily leave before arresting him. (Doc. 1, at ¶ 76).

        16.     Despite being told that he was no longer allowed to attend the conference,

Plaintiff attempted to return to the conference. (Doc. 1, at ¶ 78).

        17.     Plaintiff was arrested by police for trespassing. (Doc. 1, at ¶¶ 79-81).

        18.     Bethel College refunded Plaintiff his $100.00 registration fee (Doc. 1, at ¶ 94).

        19.     Plaintiff’s First, Second, Third, Fifth, Sixth, Eighth and Ninth Causes of Action

are directed in part at Bethel College and John Thiesen (Doc. 1, generally).

        In sum, Plaintiff claims that as a result of Bethel College’s actions, he has been damaged.

He claims that: Bethel College defamed him by calling him a “holocaust denier” and by telling

the police that he was trespassing; he was damaged due to Bethel College’s breach of contract by

                                                   3
      Case 6:19-cv-01064-JWB-KGG Document 30 Filed 07/05/19 Page 4 of 21




excluding him from the remainder of the conference; he was damaged due to emotional distress

he suffered as a result of the allegations; and he was damaged because he was falsely arrested.

                              ARGUMENT AND AUTHORITIES

I.     STANDARD OF REVIEW

       Plaintiff appears pro se. Pleadings by pro se litigants are generally to be construed

liberally and not to the standard applied to an attorney's pleadings. Hall v. Bellmon, 935 F.2d

1106, 1110 (10th Cir. 1991). However, here, Plaintiff is himself an attorney. (Doc. 1, at ¶¶ 1-2).

This circuit has repeatedly declined to extend the benefits of liberal construction to pro se

pleadings filed by attorneys who have chosen to represent themselves. See Comm. on the

Conduct of Attorneys v. Oliver, 510 F.3d 1219, 1223 (10th Cir. 2007) (“[W]hile we generally

construe pro se pleadings liberally, we decline to extend the same courtesy to Mr. Oliver, a

licensed attorney.”). Nonetheless, even if Plaintiff’s Complaint is extended the benefits of liberal

construction, it is not “the proper function of the district court to assume the role of advocate for

the pro se litigant.” Frank v. Bush, No. 09-4146-RDR, 2010 WL 1408405, at *3 (D. Kan. Apr. 2,

2010), aff'd, 391 F. App'x 745 (10th Cir. 2010). Accordingly, the court should not supply

additional factual allegations to “round out a plaintiff's claims or construct a legal theory on his

behalf.” Id. (citing Whitney v. State of New Mexico,113 F.3d 1170, 1173–74 (10th Cir.1997).

With this in mind, Plaintiff must state a plausible claim against Bethel, as required by Tenth

Circuit authority.

       Plaintiff’s conclusory legal assertions against Bethel are clearly insufficient by themselves

to state plausible claims against Bethel. To avoid a motion to dismiss pursuant to Fed. R. Civ. P.

12(b)(6), a complaint must contain sufficient factual allegations, accepted as true, to “state a

claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct.

                                                  4
      Case 6:19-cv-01064-JWB-KGG Document 30 Filed 07/05/19 Page 5 of 21




1937, 1949 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 547, 127 S. Ct. 1955,

1960, 167 L. Ed. 2d 929 (2007)). In other words, “[t]he allegations must be enough that, if

assumed to be true, the plaintiff plausibly (not just speculatively) has a claim for relief.” Robbins

v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008).

          The Tenth Circuit has construed the Twombly court’s use of the term “plausible” to refer

to “the scope of the allegations in a complaint: if they are so general that they encompass a wide

swath of conduct, much of it innocent, then the plaintiffs ‘have not nudged their claims across the

line from conceivable to plausible.’” Robbins, 519 F.3d at 1247 (quoting Twombly, 127 S. Ct. at

1974). This requirement of plausibility not only weeds out claims that do not have a reasonable

chance of success but also serves to give defendants fair notice of the factual grounds for each

claim. Id. at 1248.

          The application of Twombly is particularly important in the context of § 1983 claims

against governmental officials. Robbins, 519 F.3d at 1248 - 49. Although Plaintiff does not make

§ 1983 claims against Bethel, it involves claims against a private entity similar to those that

could be made under § 1983, and thus this circuit’s treatment of those similar claims is relevant.

          Accordingly, such cases require “enough allegations to give defendants notice of the

theory under which their claim is made.” Id. The Twombly pleading standard requires specific

allegations against each individual defendant:

          It is particularly important… that the complaint make clear exactly who is alleged to
          have done what to whom to provide each individual with fair notice as to the basis of
          the claims against him or her, as distinguished from collective allegations against the
          state.

Robbins, 519 F.3d 1249 - 50 (emphasis in original) (citing Twombly, 127 S. Ct. at 1970-71

n. 10).


                                                    5
      Case 6:19-cv-01064-JWB-KGG Document 30 Filed 07/05/19 Page 6 of 21




        The Tenth Circuit applies a two-step process when analyzing a motion to dismiss under

Twombly and Iqbal. Hall v. Witteman, 584 F.3d 859, 863 (10th Cir. 2009). First the court must

identify conclusory allegations not entitled to the assumption of truth. Id. “Thus, mere ‘labels and

conclusions,’ and ‘a formulaic recitation of the elements of a cause of action’ will not suffice; a

plaintiff must offer specific factual allegations to support each claim.” Kansas Penn Gaming,

L.L.C. v. Collins, 656 F.3d 1210, 1214 (10th Cir. 2011) (quoting Twombly, 550 U.S. at 555).

Second, the court must determine whether the remaining factual allegations plausibly suggest the

plaintiff is entitled to relief. Hall, 584 F.3d at 863. “In other words, a plaintiff must offer

sufficient factual allegations to ‘raise a right to relief above the speculative level.’” Kansas Penn

Gaming, 656 F.3d at 1214 (quoting Twombly, 550 U.S. at 555).

II.     PLAINTIFF HAS NOT PLED A PLAUSIBLE CLAIM OF BREACH OF
        CONTRACT UNDER HIS FIRST CAUSE OF ACTION.

            a. Plaintiff had a license which was revocable.

        Plaintiff first argues that Bethel College, by excluding him from the remainder of the

conference, breached its contract with Plaintiff. This claim must fail. An admission ticket (or

other form of admission voucher) to an event is merely a license to attend that event. Jacksonville

Bulls Football, Ltd. v. Blatt, 535 So. 2d 626, 629 (Fla. Dist. Ct. App. 1988) (collecting cases).

Although not specifically addressed in Kansas, the majority rule is that a license to an event or

performance that is silent on revocability is revocable at will. Id. This means that the licensor

may terminate the license at any time, with or without cause. See id. The court in Blatt, cited

above, noted that:

        As a revocable license, a ticket can be revoked by the proprietor at any time even
        though consideration has been paid by the ticket holder. However, where the
        proprietor revokes or denies the holder's admission to a performance, the holder has a


                                                   6
      Case 6:19-cv-01064-JWB-KGG Document 30 Filed 07/05/19 Page 7 of 21




       cause of action for breach of contract in which he is entitled to recover as damages
       the consideration paid.

Id. (citing Marrone v. Washington Jockey Club, 227 U.S. 633, 33 S.Ct. 401, 57 L.Ed. 679

(1913); Burnham v. Flynn, 189 N.Y. 180, 82 N.E. 169 (1907); Boswell v. Barnum & Bailey, 135

Tenn. 351, 185 S.W. 692 (1916)) (emphasis added). Thus, based on the majority rule, Plaintiff is

not entitled to consequential damages, or any other damages (other than a refund of the

admission fee) as a result of the revocation of his license to attend the conference. See id.

       Marrone is the landmark case on this issue. See Marrone v. Washington Jockey Club, 227

U.S. 633, 33 S.Ct. 401, 57 L.Ed. 679 (1913). In Marrone, the Court held that the defendant-

proprietor was free to exclude the plaintiff from a racetrack despite the fact that the plaintiff

lawfully purchased a ticket. Id. The plaintiff was not entitled to specific performance, and the

Court strictly limited any damages to the face value price of the ticket. Id. The Court reached this

conclusion because the “ticket was not a conveyance of an interest in the race track.” Id. at 636.

Instead, the ticket was a mere license to enter someone else’s property for a limited period of

time. Id. The ticket could be revoked at any time because the ticket holder did not actually have

a property-based right to attend the event. Id.

       Since Marrone, the majority of courts continue to apply this holding to admissions to

many different types of events. See e.g. Bickett v. Buffalo Bills, Inc., 122 Misc.2d 880, 472

N.Y.S.2d 245 (Sup.Ct.1983) (football season tickets); Burnham v. Flynn, 189 N.Y. 180, 82 N.E.

169 (1987) (theater ticket); Boswell v. Barnum & Bailey, 135 Tenn. 35, 185 S.W. 692

(1916) (circus ticket); Jordan v. Concho Theatres, Inc., 160 S.W.2d 275 (Tex.Civ.App.1941)

(theatre ticket). For example, in Bickett, cited above, the Court started by noting the general rule

that a “ticket is but a license, and is revocable so long as the revocation is not based upon a


                                                  7
      Case 6:19-cv-01064-JWB-KGG Document 30 Filed 07/05/19 Page 8 of 21




discriminatory reason infringing upon a person's civil rights.” Bickett, 472 N.Y.S.2d at 247. The

court continued, stating that “a ticket to an entertainment performance or activity does not create

a right in rem” but instead “is simply a license to the party presenting the same to witness a

performance to be given at a certain time, and being a license personal in its character, may be

revoked.” Id. (citing Collister v. Hayman, 183 N.Y. 250, 76 N.E. 20 (1905)).

        Here, Bethel College returned Plaintiff’s registration fee. (See, Doc. 1, at ¶ 94). Thus

Plaintiff has suffered no damages. To be sure, Bethel College never entered into a contract with

Plaintiff or any other attendees that a certain presentation would be made, that the event would last a

certain amount of time, or even what the speakers would discuss. Instead, Bethel College merely

extended licenses to its attendees to view the conference and be present on Bethel College property

during the duration of the conference, as admitted by Plaintiff. (See Doc. 1, at ¶ 23). Bethel College,

thus, had the right to revoke any license it granted to any of its attendees for no reason at all. In such

event, Bethel College would have been responsible to merely repay the price each individual paid for

admission, which it did for Plaintiff. (See, Doc. 1, ¶ 94). Accordingly, Plaintiff’s claim under his

first cause of action must be dismissed.

            b. Even if Plaintiff has pled a plausible claim of breach of contract, Plaintiff is
               not entitled to consequential damages that were not proximately caused by
               the alleged breach or to non-economic damages.

        Even if Plaintiff has a viable breach of contract claim for more than the price of his

admission—which he does not—Plaintiff is not entitled to the consequential damages that he

seeks. Plaintiff claims damages of over $500,000 as a result of the alleged breach of contract.

Specifically, Plaintiff claims that the breach of contract caused consequential damages in lost

profit to his law practice and caused his subsequent false arrest.




                                                    8
     Case 6:19-cv-01064-JWB-KGG Document 30 Filed 07/05/19 Page 9 of 21




       Plaintiff’s claim for lost profit to his law practice is not a consequential damage that is

recoverable. Under Kansas law, lost profits are recoverable as consequential damages if they (1)

were “contemplated at the time of contracting,” (2) are the proximate result of the breach of

contract, and (3) are “shown with a reasonable degree of certainty.” Sprint Nextel Corp. v.

Middle Man, Inc., No. 12-2159-JTM, 2014 WL 6977931, at *4 (D. Kan. Dec. 9, 2014).

“Damages claimed which were not the proximate result of the breach of contract and those which

are remote, contingent, and speculative in character cannot serve to support a judgment.” McCoy

v. Wesley Hosp. & Nurse Training Sch., 188 Kan. 325, 338, 362 P.2d 841, 851 (1961). Simply

put, lost profit to Plaintiff’s law practice was neither a proximate cause of Bethel College’s

alleged breach, nor was it they contemplated at the time of the contracting. Bethel College had

no idea that Plaintiff was an attorney or that he would be taking time off of his work to

voluntarily attend the conference, and Bethel College certainly did not guarantee that if the

conference was canceled or if Plaintiff was otherwise not able to attend the conference, that

Bethel College would reimburse Plaintiff for any alleged lost profit to his business. Thus,

Plaintiff’s lost profit claim must be dismissed.

       Additionally, Plaintiff’s alleged false arrest was not proximately caused by any alleged

breach of contract by Bethel College. Again, the consequence of Plaintiff being allegedly falsely

arrested was not anticipated at the time of the contracting and it was not a proximate cause of the

alleged breach, which was merely Bethel College excluding Plaintiff from the conference. To be

clear, Plaintiff alleges the Bethel College breached its contract with Plaintiff by excluding him

from the remainder of the seminar. This alleged breach has nothing to do with his false arrest

which occurred not because Bethel College revoked Plaintiff’s license, but instead occurred as a

result of police finding probable cause that Plaintiff committed a crime. Additionally, it is well

                                                   9
       Case 6:19-cv-01064-JWB-KGG Document 30 Filed 07/05/19 Page 10 of 21




established in Kansas that non-economic damages are not recoverable under a breach of contract

claim. Clay v. Bd. of Trustees of Neosho Cty. Cmty. Coll., 905 F. Supp. 1488, 1500 (D. Kan.

1995). The damages claimed as a result of Plaintiff’s false arrest are non-economic in nature.

Thus, Plaintiff’s breach of contract claim must be limited to the fee he paid for admission, which

Plaintiff admitted was already returned. (See, Doc. 1, at ¶ 94).

III.    BETHEL CANNOT BE LIABLE FOR A FALSE ARREST, AS ALLEGED IN
        PLAINTIFF’S SECOND CAUSE OF ACTION, CARRIED OUT BY LAW
        ENFORCEMENT.

        Plaintiff next argues that he was falsely arrested by Bethel College because Bethel

provided false information to police officers which caused his arrest. The Kansas Supreme Court

has held that a defendant cannot be liable for false arrest simply because it turned over to the

authorities its knowledge of a suspected offense where an officer then makes an arrest on the

officer's own judgment and discretion. Thurman v. Cundiff, 2 Kan. App. 2d 406, 580 P.2d 893,

898 (1978); see also Wright v. Montgomery Ward & Co., 814 F. Supp. 986, 989 (D. Kan.

1993), aff'd sub nom. Wright v. Montgomery Ward & Co., 25 F.3d 1059 (10th Cir. 1994) (citing

Thurman for the proposition that conveying information to law enforcement cannot be a basis for

defamation in Kansas). In Thurman, a department store was not liable under Kansas law for the

false arrest of its cashier based upon the store's loss prevention specialist's report of theft to

police, even though the specialist's report contained inaccuracies. Thurman, 2 Kan. App. 2d 406.

The Court noted that the store did not swear out the complaintent, did not submit an affidavit,

and after the initial call to police about the suspected crime, the store had no further role in

whether charges would be filed. Id.

        In fact, almost every court that has addressed such an issue has held the same way as the

Kansas Supreme Court did in Thurman. See Conn v. Paul Harris Stores, Inc., 439 N.E.2d 195,

                                                   10
     Case 6:19-cv-01064-JWB-KGG Document 30 Filed 07/05/19 Page 11 of 21




199 (Ind. Ct. App. 1982) (relation of information to police insufficient to maintain action against

third party for false imprisonment); Johnson v. First Nat'l Bank and Trust Co. of Lincoln, 300

N.W.2d 10, 13–14 (Neb.1980) (provision of information by employees to police not sufficient to

maintain action against employer for false imprisonment and malicious prosecution); Harrison v.

Southland Corp., 544 S.W.2d 692, 694 (Tex. Ct. App. 1976); (mere reporting by employee of

alleged offense does not establish employer's liability for false imprisonment); Middleton v.

Kroger Co., 38 Ill. App. 3d 295, 347 N.E.2d 27, 29 (1976) (store owner not liable for false arrest

where employee merely asked sheriff's office to investigate matter); see also Holland v. Lutz, 194

Kan. 712, 719–21, 401 P.2d 1015, 1023 (1965) (person who merely signs complaint not liable

for false arrest); Thurman v. Cundiff, 2 Kan. App. 2d 406, 410, 580 P.2d 893, 898 (1978) (merely

giving information to officer not enough to render liable for false imprisonment).

       Here, the only allegation made by Plaintiff is that someone from Bethel College called

law enforcement to remove Plaintiff for trespassing. Nowhere in his Complaint does Plaintiff

allege that Bethel College actually told law enforcement to arrest Plaintiff. Instead, Plaintiff

merely claims Bethel College gave false information to the police. However, just as in Thurman,

the decision to arrest Plaintiff was within the discretion of law enforcement, not Bethel College.

Additionally, even if Bethel College provided false information, which it did not, such would not

be sufficient to show a plausible claim of false arrest. See Thurman, 2 Kan. App. 2d 406.

       Additionally, the police officers that carried out the arrest made a probable cause finding,

and indeed had probable cause to arrest Plaintiff. See Mendoza v. Reno County, 235 Kan. 692,

695, 681 P.2d 676 (1984) (essential element of false arrest claim is lack of probable cause).

Plaintiff admits that he was told by Mark Jantzen that he was no longer permitted at Bethel

College for the conference. (Doc. 1, at ¶ 66). In fact, Plaintiff was so concerned by Mr. Jantzen’s

                                                 11
      Case 6:19-cv-01064-JWB-KGG Document 30 Filed 07/05/19 Page 12 of 21




statement, thinking that Bethel College would “eject or detain him”, that he went to law

enforcement to discuss the issue. (Doc. 1, at ¶ 73). Nonetheless, Plaintiff returned the next day

and police were contacted by Bethel College. (Doc. 1, at ¶ 78).

       Plaintiff disputing that the word “trespassing” was never used prior to his arrest is

unavailing. Criminal trespass requires only “entering or remaining upon ... any ... [l]and ... by a

person who knows such person is not authorized or privileged to do so ....” K.S.A. 21-

5808(a)(1)(A). Plaintiff admits in Complaint that he was asked to leave, yet he returned anyway.

(See, Doc. 1, at ¶ 66). The fact that the word “trespassing” was never used has no impact on

whether a crime was committed or whether the police had probable cause to arrest. Thus,

Plaintiff’s claim for false arrest must be dismissed.

IV.    KANSAS DOES NOT RECOGNIZE A CLAIM FOR NEGLIGENT FALSE
       ARREST, AS ALLEGED IN PLAINTIFF’S THIRD CAUSE OF ACTION.

       In the alternative to his false arrest claim, Plaintiff also makes a claim for “negligent false

arrest.” For the same reasons as addressed in Section III, infra, Plaintiff’s claim must be

dismissed.

       In addition, dismissal of Plaintiff’s negligent arrest claim is proper because Kansas courts

do not recognize such a cause of action. See Brown v. State of Kansas, 261 Kan. 6, 9, 927 P.2d

938 (1996) (finding a cause of action which alleges negligent conduct which results in false

arrest and consequent damages to be a cause of action for false imprisonment rather than

negligence for the purpose of statute of limitations); see also Newell v. City of Salina, 276 F.

Supp. 2d 1148, 1158 (D. Kan. 2003) (holding that Kansas courts do not recognize a claim for

negligent arrest). The Plaintiff in Newell brought suit against police officers for false arrest,

excessive use of force, negligent arrest under state law, and against the city for failure to


                                                  12
     Case 6:19-cv-01064-JWB-KGG Document 30 Filed 07/05/19 Page 13 of 21




adequate train its officers, after she was arrested for suspected public intoxication because she

was waiving her arms during her exercise walk. Newell, 276 F. Supp. 2d at 1158. The Court,

noted that:

        Here, although plaintiff has couched her claim in terms of negligence of the officers,
        the “very gist and essence of the plaintiff's cause” is for false arrest, unconstitutional
        use of force, and/or negligent training by the City. Plaintiff's state law claim for
        negligent arrest does not state a separate cause of action under the present facts.

Id. at 1159 (citation omitted); see also Grauerholz v. Adcock, 51 Fed.Appx. 298, 301, 2002 WL

31579878, *3 (10th Cir. 2002) (noting district court's ruling that Kansas does not recognize claim

for negligent use of force); Miller v. City of Overland Park, 231 Kan. 557, 559, 646 P.2d 1114

(1982) (noting that “negligent arrest” count had been dismissed for failure to state a claim upon

which relief could be granted, and was not appealed).

        Plaintiff does not address how Bethel College was negligent in causing the false arrest of

Plaintiff. Thus, Plaintiff’s claim for negligent false arrest is not a separate cause of action apart

from his claim of false arrest. In any event, as addressed above, Kansas does not recognize such a

claim. Accordingly, Plaintiff’s claim must be dismissed.

V.      PLAINTIFF HAS NOT PLED A PLAUSIBLE CLAIM OF DEFAMATION
        UNDER HIS FIFTH CAUSE OF ACTION.

        Plaintiff claims that by providing false information to the police, Bethel is liable for

defamation. In Kansas, a plaintiff alleging defamation must plead special and specific damages to

survive a motion to dismiss. Classic Communications v. Rural Telephone Service, 995 F. Supp.

1185, 1188 (D. Kan. 1998) (stating that damages are not presumed in defamation cases, and that

special damages must be plead). In Gobin v. Globe Pub. Co., 232 Kan. 1, 2, 649 P.2d 1239,

1240 (1982) the Kansas Supreme Court reviewed the effect of a series of United States Supreme

Court opinions upon Kansas defamation law and explained:

                                                   13
     Case 6:19-cv-01064-JWB-KGG Document 30 Filed 07/05/19 Page 14 of 21




       Prior to Gertz, (Gertz v. Robert Welch, Inc., 418 U.S. 323 [94 S.Ct. 2997, 41 L.Ed.2d
       789] (1974)) Kansas followed the common law rule dividing libel into libel per se
       and libel per quod. Libel per se involved words form which malice was implied and
       damage was conclusively presumed to result. General damages from such a
       publication arose by inference of law and the plaintiff was not obliged to establish
       damage by proof. (Citations omitted) ...

       Gertz, as we pointed out in Gobin I, effected an immediate change upon the rule in
       Kansas and in those other states which presumed damages upon the establishment of
       libel per se, and permitted recovery based upon that presumption. Damages
       recoverable for defamation may no longer be presumed; they must be established by
       proof, no matter what the character of the libel.

       Plaintiff merely claims damage to his reputation as a result of the alleged defamatory

statements to law enforcement. (See, Doc. 1, at ¶ 160). This Court has previously found that

generic allegations of reputational injury are insufficient to meet the requirement of Fed. R. Civ.

Pr. 9(g) that claims of special damage be definitely alleged. For example, in Woodmont Corp. v.

Rockwood Center Partnership, 811 F. Supp. 1478, 1484 (D. Kan. 1993), the Court observed that:

       The existence of special damages is an essential ingredient of plaintiff's claim for
       relief. 5 Wright, Miller and Kane, FEDERAL PRACTICE AND PROCEDURE, §
       1310 at 702 (1990). In Paragraph 14 of the complaint, plaintiff has merely made the
       general allegation that defendants' public statements damaged its business reputation.
       It has not named any customer whose business was lost as a result of the statement,
       nor has it alleged the amount of such loss. Cf. Thompson v. Osawatomie Publishing
       Co., 159 Kan. 562, 564, 156 P.2d 506 (1945). The plaintiff's allegations are
       insufficient, in our judgment, to satisfy the dictates of Rule 9(g).

Similarly, in Ablulimir v. U–Haul Co. of Kansas, No. 11–4014–EFM, 2011 WL 2731774, *3,

2011 U.S. Dist. LEXIS 75191, *10 (D. Kan. July 13, 2011), where the owner of a vehicle leasing

dealership was told by U–Haul that her cars were dirty, the Court dismissed the action for failure

to plead the damages necessary under Kansas law, since “nothing in Ablulimir's pleadings can be

construed to allege that her reputation in the community was damaged.”

       Here, Plaintiff has not pled special damages sufficient to survive a motion to dismiss.

Plaintiff makes conclusory allegations that his reputation has been damaged because certain

                                                14
      Case 6:19-cv-01064-JWB-KGG Document 30 Filed 07/05/19 Page 15 of 21




unnamed individuals now have a “broken relationship” with him as a result of the defamation.

Plaintiff also makes conclusory allegations that his law practice has become less profitable.

These conclusory statements cannot survive a motion to dismiss.

       Additionally, even if those statements are sufficient to survive a motion to dismiss,

Plaintiff alleges that his arrest caused damage to his reputation, not the alleged statements by

Bethel College to law enforcement that he was trespassing. Indeed, Plaintiff does not, and

cannot, plead that any statements made by Bethel College were communicated to a third party

other than law enforcement or that those communications in themselves caused damage to his

reputation. In other words, the alleged defamatory statements made by Bethel College were that

Plaintiff was trespassing on school property; Plaintiff does not allege that the mere statement that

he was trespassing caused reputational damage. Instead, Plaintiff alleges that the arrest, an

intervening act that was carried out by someone other than Bethel College, caused his

reputational damages. Accordingly, Plaintiff’s claim for defamation must be dismissed.

VI.    PLAINTIFF HAS NOT PLED A PLAUSIBLE CLAIM OF DEFAMATION
       UNDER HIS SIXTH CAUSE OF ACTION.

       Plaintiff also claims that John Thiesen, as a representative of Bethel College, made a

defamatory statement where he allegedly stated that someone at the conference was a “holocaust

denier.” For the same reasons as addressed in Section VII, infra, this claim should also be

dismissed for failing to plead special damages. However, in addition to those arguments already

made, Kansas courts have consistently held that statements of opinion or hyperbole are not

defamatory statements, and thus are not actionable under Kansas law. Gatlin v. Hartley,

Nicholson, Hartley & Arnett, P.A., 29 Kan. App. 2d 318, 320, 26 P.3d 1284, 1287 (2001).




                                                 15
     Case 6:19-cv-01064-JWB-KGG Document 30 Filed 07/05/19 Page 16 of 21




       In Gatlin, the Court held that a statement by the defendant, which was allegedly

communicated to a third party by wife's divorce attorney that husband was not “totally innocent

in all this, there are things about him you don't know”, amounted to personal opinion and

hyperbole, not defamation. Id. An example of a statement of opinion includes calling someone a

racist. Squitieri v. Piedmont Airlines, Inc., No. 3:17CV441, 2018 WL 934829, at *4 (W.D.N.C.

Feb. 16, 2018) (finding that calling an individual a racist is a matter of opinion, not a defamatory

statement).

       In fact, almost every court that has addressed statements related to a person’s political

affiliation or racial prejudice have found them to be statements of opinion, not defamation. See

e.g. Daniels v. Metro Magazine Holding Co., 179 N.C. App. 533, 540, 634 S.E.2d 586, 591

(2006) (calling an individual a fascist is not defamation, but instead an opinion); Stevens v.

Tillman, 855 F.2d 394, 403 (7th Cir. 1988) (holding that neither general statements charging a

person with being racist, unfair, unjust, nor references to general discriminatory treatment,

without more, constitute provably false assertions of fact); Standing Comm. on Discipline v.

Yagman, 55 F.3d 1430, 1440 (9th Cir. 1995) (holding that calling a judge “anti-Semitic” was a

non-actionable opinion); Ward v. Zelikovsky, 643 A.2d 972, 980 (N.J. 1994) (accusation that

plaintiffs “hated Jews” nonactionable); Covino v. Hagemann, 627 N.Y.S.2d 894, 895 (N.Y. Sup.

Ct. 1995) (dismissing defamation claim based on statement that plaintiff was “racially

insensitive,” observing “an expression of opinion is not actionable as a defamation, no matter

how offensive, vituperative, or unreasonable it may be” and “[a]ccusations of racism and

prejudice” have routinely been found to constitute non-actionable expressions of opinion).

       In fact, Plaintiff proves the point that the term “holocaust denier” is simply a statement of

opinion. In paragraph 47 of his Complaint, Plaintiff states that he “has never claimed that the

                                                 16
       Case 6:19-cv-01064-JWB-KGG Document 30 Filed 07/05/19 Page 17 of 21




pejorative label ‘Holocaust denier’ accurately describes him or that it accounts for the complexity

or nuances of his historical views…” (Doc. 1, at ¶ 47). Thus, Plaintiff merely argues that, based

on his opinion, the term “holocaust denier” does not accurately reflect the views he holds. There

can obviously be a significant difference of opinion, which is the case here, on whether someone

is a holocaust denier, or whether said person merely holds “nuanced” opinions of historical facts.

Thus, Plaintiff’s claim of defamation must be denied.

VII.    PLAINTIFF DOES NOT PLEAD A PLAUSIBLE CLAIM OF INTENTIONAL
        INFLICTION OF EMOTIONAL DISTRESS, AS ALLEGED IN PLAINTIFF’S
        EIGHTH CAUSE OF ACTION.

        Plaintiff also asserts a claim of intentional infliction of emotional distress under Kansas tort

law against Bethel College. This tort is also known as the tort of outrage. Lindemuth v. Goodyear

Tire and Rubber Co., 19 Kan. App. 2d 95, 100 (1993).

        To assert a claim for intentional infliction of emotional distress (“IIED”), Plaintiff must

show: (1) Bethel College’s alleged conduct was intentional; (2) the alleged conduct was extreme

and outrageous; (3) there was a causal connection between the alleged conduct and Plaintiff’s

mental distress; and (4) Plaintiff’s mental distress is extreme and severe. Balmer Fund, Inc. v.

City of Harper, 294 F. Supp. 3d 1136, 1151 (D. Kan. 2018). “Intentional infliction of emotional

distress ‘is not a favored cause of action under Kansas law.’” Ratts v. Bd. of Cnty. Comm'rs, 141

F. Supp. 2d 1289, 1322 (D. Kan. 2001) (quoting Beam v. Concord Hospitality, Inc., 873 F. Supp.

491, 501 (D. Kan. 1994)). Accordingly, “Kansas courts have been reluctant to extend the outrage

cause of action to discrimination claims, including claims of sexual harassment, arising in the

employment setting.” Id. Kansas courts have also stated that:

        Liability for extreme emotional distress has two threshold requirements which must
        be met and which the court must, in the first instance, determine: 1) Whether the
        defendant’s conduct may reasonably be regarded as so extreme and outrageous as to

                                                  17
     Case 6:19-cv-01064-JWB-KGG Document 30 Filed 07/05/19 Page 18 of 21




        permit recovery; and 2) whether the emotional distress suffered by plaintiff is in such
        extreme degree the law must intervene because the distress inflicted is so severe that
        no reasonable person should be expected to endure it.

Lindemuth, 19 Kan. App. 2d at 100 (quoting Roberts v. Saylor, 230 Kan. 289, 292-293 (1981)).

        In Lindemuth, the plaintiff employee sued his employer alleging a tort of outrage claim.

Id. at 96-97. The alleged facts in Lindemuth are similar to the alleged facts in this case. The

Lindemuth plaintiff asserted that his employment had been terminated based on a false accusation

of theft and a subsequent shoddy investigation of that accusation. Id. He further alleged that

before and after his reinstatement, his working environment became so hostile because of the

accusation that he was justified in not returning to work. Id.

        Citing relevant cases, the Lindemuth court noted that the “overwhelming majority” of

Kansas appellate courts have rejected alleged tort of outrage claims because the defendants’

alleged conduct in those cases was insufficiently “outrageous” to support such a cause of action.

Id. at 100-01. The Lindemuth Court made the same ruling. Id. Even if it was assumed that the

employer’s acts in Lindemuth were intentional and the employee suffered severe emotional

distress as a result, the conduct complained of was not sufficiently extreme and outrageous to rise

to the level required for a viable tort of outrage claim. Id.

        Here, Plaintiff merely claims that Bethel College contacted the police about a potential

trespass and told a room full of people that there was a “holocaust denier” at the conference. It is

worth noting that Plaintiff does not even allege that Bethel College disclosed Plaintiff’s name

when the statement “holocaust denier” was made. Plaintiff’s allegations against Bethel College in

this case are simply not severe and outrageous enough, as a matter of law, to support a cause of

action for the tort of outrage.




                                                  18
      Case 6:19-cv-01064-JWB-KGG Document 30 Filed 07/05/19 Page 19 of 21




         Moreover, Plaintiff in this case has not even alleged any facts to support the requisite

element of “severe emotional distress” to support a viable tort of outrage claim. A conclusory

allegation of such distress — without supporting facts — is legally insufficient. Wood, 90 F.

Supp. 2d at 1195. Thus, Bethel College is entitled to dismissal of this claim, as well as any

corresponding prayer for relief, on that basis as well.1 Id.

VIII. PLAINTIFF’S NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
      CLAIM, UNDER HIS NINTH CAUSE OF ACTION, MUST BE DISMISSED
      BECAUSE PLAINTIFF HAS NOT ALLEGED A PLAUSIBLE CLAIM,
      SPECIFICALLY THAT HE SUFFERED A PHYSICAL INJURY.

         Although this tort is recognized in Kansas, “there can be no recovery for emotional

distress caused by negligence of another unless accompanied by or resulting in physical injury”.

Holdren v. General Motors Corp., 31 F. Supp. 2d 1279, 1285 (D. Kan. 1998) (quoting Humes v.

Clinton, 246 Kan. 590, 598, 792 P.2d 1032, 1038 (1990)). This “physical injury rule” requires

that a plaintiff’s physical injuries be the direct and proximate result of the negligently-caused

emotional distress. Holdren, 31 F. Supp. 2d at 1285; See also Fiscus v. Triumph Group

Operations, Inc., 24 F. Supp. 2d 1229, 1245 (D. Kan. 1998) (generalized symptoms of emotional

distress are insufficient to state a cause of action).

         In this case, Plaintiff does not allege, and cannot allege, that any physical injury resulted

from his purported negligently-caused emotional distress. Therefore, simply and without

belaboring the issue, Plaintiff has failed to state any viable claim of negligent infliction of

emotional distress against Bethel College.




1
   In the second paragraph eight of Plaintiff’s prayers for relief, Plaintiff seeks punitive damages against Bethel
College for the alleged actions of its employees. Bethel College cannot be liable in punitive damages for the
intentional torts of its employees, except under certain circumstances that are not present in Plaintiff’s Complaint. S.
Am. Ins. v. Gabbert-Jones, Inc., 13 Kan. App. 2d 324, 330, 769 P.2d 1194, 1198 (1989).

                                                           19
      Case 6:19-cv-01064-JWB-KGG Document 30 Filed 07/05/19 Page 20 of 21




IX.     PLAINTIFF’S PRAYERS FOR RELIEF SHOULD ALSO BE DISMISSED.

        Bethel generally requests that all of Plaintiff’s prayers for relief, as they relate to Bethel,

be dismissed as they relate to causes of actions that are also dismissed by this Court. However,

two prayers for relief require brief separate discussion.

        Plaintiff in paragraph four of his prayers for relief, requests that a judgment be entered

against Bethel College as to Plaintiff’s fourth cause of action. Plaintiff has not made any claims

against Bethel College in his fourth cause of action. Specifically, Plaintiff’s fourth cause of

action is against the City of Newton and Harvey County for false arrest. Plaintiff seems to request

an additional $50,000 against Bethel College if the City of Newton and Harvey County are found

liable for their actions in arresting Plaintiff. This is simply inappropriate, and thus Plaintiff’s

prayer for relief should be dismissed.

        Additionally, in the second paragraph nine2 of Plaintiff’s prayers for relief, he seeks

damages against Bethel College if the City of Newton and Harvey County are found liable under

Plaintiff’s tenth cause of action. Specifically, Plaintiff’s tenth cause of action asserts Section

1983 claims against City of Newton and Harvey County for his arrest. No claims are made

against Bethel College in this cause of action. Thus, for the same reasons as addressed above, this

prayer for relief should be dismissed. In addition, even if claims were made against Bethel

College under Plaintiff’s tenth cause of action, Bethel College cannot be liable under Section

1983 because it did not, and could not, act under color of state law. See Haines v. Fisher, 82 F.3d

1503, 1508 (10th Cir.1996).




                                                   20
       Case 6:19-cv-01064-JWB-KGG Document 30 Filed 07/05/19 Page 21 of 21




                                                   CONCLUSION

          For the foregoing reasons, Plaintiff’s claims against Bethel should be dismissed with

prejudice.




                                                                  Submitted by:

                                                                  /s/ Scott E. Sanders
                                                                  Scott E. Sanders, #18744
                                                                  Corey M. Adams, #27253
                                                                  MCDONALD TINKER PA
                                                                  300 W. Douglas, Suite 500
                                                                  Wichita, KS 67202
                                                                  T: (316) 263-5851 F: (316) 263-4677
                                                                  ssanders@mcdonaldtinker.com
                                                                  cadams@mcdonaldtinker.com
                                                                  Attorneys for Defendants Bethel College and
                                                                   John Thiesen

                                         CERTIFICATE OF SERVICE

        I hereby certify that on the 5th day of July, 2019, I electronically file the above and foregoing
with the Clerk of the Court using the CM/ECF system, which will send a notice of electronic filing to
all counsel of record and a coy has been mailed, first –class U.S. Mail to:

Bruce Leichty
220 W. Grand Avenue
Escondido, CA 92025
P: 760-484-2467
F: 951-676-7462
Pro Per Plaintiff

                                                                  /s/ Scott E. Sanders
                                                                  Scott E. Sanders, #18744
                                                                  Corey M. Adams, #27253




2
    Plaintiff seems to have accidently created two paragraph nine’s in his prayers for relief.

                                                            21
